The defendants *853or some of them were either the owners or in control and management of an apartment house wherein there was a backyard or areaway in which the children of tenants were invited and directed to play. Painters doing work on this apartment house left a painter’s scaffold in this yard, where it remained for three days or more. While children were playing about this scaffold, one was injured and she and her father brought suit for damages. On the trial the complaint was dismissed at the close of the plaintiff’s case. Judgment reversed on the law and a new trial granted, with costs to appellants to abide the event. Questions of fact as to the negligence of the defendants and the contributory negligence of the infant were presented which should have been determined by the jury. On the present state of the record we are unable to determine whether one or more of the defendants should have been exonerated from liability. Lazansky, P. J., Davis, Johnston, Adel and Close, JJ., concur.